On Application for Rehearing.
Respondent Davis  Weber Counties Canal Company has filed an application for rehearing. The argument in support of the application for rehearing merely goes over the same ground covered in the original brief and argument. We have discovered no reason for changing the original opinion.
It is, however, urged that the rule or measure of damages stated in the opinion is ambiguous. Had counsel taken the pains to examine the authorities to which reference is made in VanCott v. Jacklin, 63 Utah, 412, 226 P. 460, to which reference is made in the opinion, they would have had no cause to complain. In view, however, that counsel seems to be in doubt, we will here state the measure of damages that is adopted by the weight of authority in this country in cases where a grantee elects to sue upon the covenant of the original grantor rather than to sue his immediate grantor. In such an action the measure of damages is tersely and clearly stated in 15 C.J. p. 1320, § 223, in the following words:
"The measure of recovery by the person evicted is not necessarily determined by the amount paid by him to his immediate grantor, but is controlled by the amount received by the grantor in the chain of title, to whom he elects to look for compensation for the eviction." *Page 571 
In this case the plaintiff elected to sue and recover from the respondent, who was not plaintiff's immediate grantor. Plaintiff, thus, could recover only the amount that respondent received for the land with interest; that is, the purchase price agreed upon by the parties.
The following well-considered cases illustrate and apply the rule just stated: Brooks v. Black, 68 Miss. 161, 8 So. 332, 11 L.R.A. 176, 24 Am. St. Rep. 259; Mischke v. Baughn,52 Iowa 528, 3 N.W. 543; Eaton v. Lyman, 24 Wis. 438; Staed
v. Rossier, 157 Mo. App. 300, 137 S.W. 901; Penney v. Woody
(Tex.Civ.App.) 147 S.W. 872. In Brooks v. Black, supra, the authorities are exhaustively reviewed in a well-considered and illuminating opinion.
In view that, according to the measure of damages stated in the original opinion, plaintiff is limited in his recovery to the purchase price received by respondent for the land in question with interest the measure of damages is there correctly stated.
The application for rehearing, therefore, should be, and it accordingly is, denied.